ORDER
The Disciplinary Review Board having filed a report with the Court recommending that KENNETH VAN RYE of ELMWOOD PARK, who was admitted to the bar of this State in 1979, and who was suspended from the practice of law for a period of three months by Order of this Court dated July 17, 1991, effective August 12,1991, be restored to the practice of law on the condition that respondent pay the Lawyers’ Fund for Client Protection the sum of $1,529.98 within ten days of the date of the order of restoration and further recommending that respondent pay the Ethics Financial Committee administrative costs of $8,650.25 in equal monthly installments over a period of three years, and good cause appearing;
It is ORDERED that KENNETH VAN RYE is hereby restored to the practice of law effective on the payment to the Lawyers’ Fund for Client Protection of $1,529.98, which shall be made not later than ten days after the filing date of this Order; and .it is further
ORDERED that respondent pay in equal monthly installments over a period three years administrative costs of $8,650.25 to the Ethics Financial Committee, the first monthly payment to be made on or before March 1, 1994.